DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2022 has been entered.  Claims 1-11, 13-20 and 22 are now pending.  The Examiner acknowledges the amendments to claims 1, 3 and 20, as well as the cancellation of claim 21 and the addition of claim 22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities: at line 9, “a current sensor in the controller, and configured to detect” should apparently read --a current sensor in the controller, wherein the current sensor is configured to detect--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10, 11, 13, 14, 18, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa et al. (U.S. Patent No. 10,773,094) in view of Schwarz et al. (U.S. Pub. No. 2019/0192873).  Regarding claim 1, Rzasa et al. (hereinafter Rzasa) discloses a pulsed electromagnetic field (PEMF) apparatus for one or more applicators, the apparatus comprising: a controller 12 configured to generate a pulsed current signal (Figs. 1, 2, 4A-5; col. 8, lines 55-67 – col. 9, lines 1-12); one or more applicators 14 (Figs. 2 and 3 and col. 8, lines 23-48) coupled to the controller/pulse generator 12 (Figs. 1 and 2), each applicator 14 comprising a coil 22 configured to receive the pulsed current signal and to emit a PEMF signal comprising a magnetic field signal (col. 9, lines 20-33 and Fig. 1); wherein the controller 12 further comprises an RFID reader 42 (col. 10, lines 52-67 – col. 11, lines 1-35 and Fig. 1) and each of the one or more applicators 14 comprises a unique signature (the unique microcontroller 25 of the applicator provides its identification to the FPGA-based controller 20 of the controller 12, which ensures only the prescribed applicator is used – col. 11, lines 12-35), and wherein the controller 12 is further configured to select the pulsed current signal for generation based at least in part on the unique signature (col. 10, lines 52-67 – col. 11, lines 1-41).  And while Rzasa teaches incorporation of a unique RFID signature for each prescription card inserted in the apparatus (col. 4, lines 28-57), in addition to a unique signature of each applicator to ensure the correct applicator is connected to the pulse generator (col. 11, lines 12-35), Rzasa fails to disclose that the unique signature of the applicator is a RFID signature.  Schwarz et al. (hereinafter Schwarz) discloses methods and systems for providing magnetic field therapy to a patient via various approaches and through various applicators, wherein a pulsed magnetic field may be applied to a patient surface [0162], wherein each applicator may include a unique identifier of the applicator for communication with the controller (see Abstract and [0095]).  The unique identifier of the applicator may be communicated via RFID, Bluetooth® or wired communication [0095] and [0441]).  When recognition of the attached applicator is made and the attachment is deemed incorrect, treatment is ceased [0441].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate RFID technology as taught by Schwarz, as the unique identification methodology as suggested by Rzasa, as Rzasa recognizes that each applicator’s microcontroller has a unique signature to ensure connection of the correct applicator (col. 11, lines 12-35) upon its connection via a cable to the controller (col. 17, lines 42-54) in addition to incorporation of RFID technology (col. 4, lines 28-57) and Schwarz discloses that various types of communication may be utilized to uniquely identify each applicator for communication with the controller such as RFID and wired communication ([0095] and [0441]).  
However, while Rzasa discloses sensing various conditions of the coil attachment of the applicator and adjustment of the current via a potentiometer in accordance with the monitored characteristics/conditions to maintain the pulsed signal at a selected current (user’s input for the power level) based on feedback from the sensor (col. 5, lines 3-13 and 35-40; and col. 15, lines 30-38), Rzasa fails to disclose that one of the sensors is a current sensor.  Schwarz likewise discloses multiple types of sensors for providing feedback to a controller such that the controller can make adjustments based on feedback from the sensors.  Schwarz teaches that one of such sensors may be a current sensor [0688].    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a current sensor in the applicator as taught by Schwarz, in an applicator which monitors various conditions of an operating coil as suggested by Rzasa, as Rzasa recognizes sensors for sensing multiple parameters of the coil attachment (applicator) and that adjustment of the pulsed current signal is necessary to maintain the selected user input commands from the desired power level of the magnetic pulses (col. 5, lines 35-40 and col. 15, lines 30-38).   
Regarding claim 2, while Rzasa and Schwarz do not disclose explicitly that the current sensor is within a housing shared with the controller 12, Rsaza does disclose that a microcontroller 25 of the applicator 14 processes readings of the sensors and transmits them to the pulse controller of controller 12 and further that the pulse controller of controller 12 polls the sensors of the applicator directly to ascertain various monitored conditions (col. 9, lines 26-49).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the current sensor within a housing shared with the controller as the controller of Rzasa polls the sensors directly.  
  Regarding claim 3, the apparatus further comprises a composite cable 92 configured to transmit digital signals from the controller 12 to the one or more applicators 14, wherein the digital signals cause the one or more applicators to emit the PEMF signal (Figs. 2 and 4A; col. 13, lines 5-8; and col. 17, lines 42-46; of Rzasa).  
Regarding claim 5, Rzasa fails to disclose wherein the apparatus further comprises at least two applicators, wherein the at least two applicators are connected in parallel with a single current-based RF energy driver.  Schwarz discloses that the controller of the magnetic treatment apparatus may be a combined treatment device comprising at least two applicators for providing magnetic and/or optical treatment via the controller ([0406] and Fig. 18b) and/or RF treatment ([0201] and [0413]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional treatment applicator in parallel with a single current-based RF energy driver as suggested by Schwarz, into a magnetic field stimulation apparatus as taught by Rzasa, as it is widely accepted that combined treatment using different treatment methods such as magnetic and/or conventional treatments provides a complex treatment method for focused treatment of a particular body region; a combination of certain treatments increase efficacy of the treatment while reducing negative side effects associated with just a signal treatment method ([0026], [0027] and [0030] of Schwarz) and synergistic effects of magnetic field treatment and RF treatment may significantly improve health features such as metabolism, for instance ([0722] of Schwarz).  
Regarding claim 6, while Rzasa fails to disclose that the one or more applicators comprises at least two applicators that are configured to emit the PEMF signal, Schwarz discloses that the controller of the magnetic treatment apparatus may be a combined treatment device comprising at least two applicators for providing magnetic and/or optical treatment via the controller ([0406] and Fig. 18b).  The applicators of Schwarz are configured to emit the signal without interference from the other of the at least two applicators as “interference” is not further limited and the coils of the separate coil modules of Schwarz do not interfere with each other as they are separate modules as shown in Fig. 18b and disclosed at [0406].  
Regarding claim 7, Rzasa teaches that the apparatus further comprises a wireless remote controller 34 (col. 10, lines 34-42).  
Regarding claims 10 and 11, the applicator of Schwarz further comprises an “indicator device” (LED) [0048] energized by magnetic induction from the coil (capable thereof; the LED is the optical wave generating device of the applicator and operation of such indicates that the device has been energized).  Regarding claim 13, the unique RFID signature of each of the one or more applicators of Rzasa is configured to identify a specific application (“the prescribed coil attachment…indicated in the treatment prescription”) for each of the one or more applicators (col. 11, lines 12-35).  
Regarding claim 14, the unique RFID signature is configured to instruct the controller to provide a selected pulsed current signal, wherein the selected pulsed current signal comprises a pre-selected current signal, a pre-selected pulse duration, a pre-selected pulse frequency, or a combination thereof (col.7, lines 41-50 and Fig. 8D of Rzasa). 
Regarding claim 18, Rzasa discloses the invention as claimed, see rejection supra; however Rzasa fails to disclose that the pulsed current signal has a carrier frequency of about 27 MHz.  Schwarz discloses a PEMF treatment apparatus ([0171] and [0172]), as likewise disclosed by Rzasa, wherein the treatments may comprise magnetic and/or electromagnetic fields applied at a frequency of 27.12 MHz and RF treatment applied at 27.12 MHz ([0024] and [0203]), which is a FDA-cleared, pulsed electromagnetic energy standard carrier frequency.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a carrier frequency of about 27 MHz as taught by Schwarz, in a PEMF stimulation unit placed on a patient as suggested by Rzasa, as PEMF units as disclosed in Rzasa and Schwarz would conventionally need to conform to FDA safety standards.  
Regarding claim 19, Rzasa discloses the invention as claimed, see rejection supra; however Rzasa fails to disclose that the pulsed current signal has a pulse width of between about 1 microsecond and about 200 microseconds. Schwarz discloses a PEMF treatment apparatus ([0171] and [0172]), as likewise disclosed by Rzasa, wherein the pulse duration of the magnetic impulses is about 1 microsecond to about 200 microseconds [0203].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a pulse width of a magnetic impulse as taught by Rzasa, to be between about 1 microsecond and about 200 microseconds as suggested by Schwarz, as Rzasa necessitates a PEMF stimulation unit placed on a patient and Schwarz teaches that such ranges of pulse width in a magnetic field applied to a patient area found to be effective for treating biological structures ([0199]-[0203]).  
Regarding claim 22, the selected pulsed current signal includes a pre-selected pulse duration, a pre-selected pulse frequency, a pre-selected current signal, or a combination thereof (col.7, lines 41-50 and Fig. 8D of Rzasa). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rzasa et al. (U.S. Patent No. 10,773,094) in view of Schwarz et al. (U.S. Pub. No. 2019/0192873) and further in view of Sadler (U.S. Pub. No. 2013/0006039).  Regarding claim 4, Rzasa and Schwarz disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein the apparatus further comprises at least two applicators, wherein the at least two applicators are connected in series with the controller.  Schwarz discloses that the controller of the magnetic treatment apparatus may be a combined treatment device comprising at least two applicators for providing magnetic and/or optical treatment via the controller ([0406] and Fig. 18b), but not that the at least two applicators are connected in series with the controller. Sadler discloses a magnetic stimulation device containing programmable input features (see Abstract), as likewise disclosed by Rzasa, wherein multiple treatment coil modules may be connected in series (Fig. 3 and [0035]) to allow bidirectional pulses, bursts of pulses and recovery of residual energy in a coil at the end of a pulse. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place two applicators of a magnetic field stimulation apparatus as taught by Rzasa and Schwarz, in series connection with a controller as disclosed by Sadler, as Rzasa and Schwarz disclose incorporation of multiple applicators for simultaneous application and Sadler teaches that applicators/coil modules connected in series enable bidirectional pulses, bursts of pulses and recovery of residual energy in a coil at the end of a pulse.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa et al. (U.S. Patent No. 10,773,094) in view of Schwarz et al. (U.S. Pub. No. 2019/0192873) and further in view of Marchitto et al. (U.S. Pub. No. 2008/0249350).  Regarding claims 8 and 9, Rzasa and Schwarz disclose the invention as claimed, see rejection supra; however the combination fails to disclose wherein the one or more applicators comprises an electrostatic shield about the coil configured to attenuate the emitted electric field, wherein the shield attenuates at least about 30% of the field. Marchitto et al. (hereinafter Marchitto) discloses a device for applying pulsed magnetic therapy to the body of a patient (see Abstract and [0041]), wherein copper shielding encloses all internal workings of the applicator [0058], to include the coil located inside the housing of Fig. 2, to reduce circuit detuning caused by the user’s hand [0058].  Copper shielding would attenuate at least about 30% of the emitted field. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate copper shielding Marchitto, about a coil of an applicator for producing pulsed stimulation to the surface of a patient as taught by Rzasa and Schwarz, as Rzasa and Schwarz recognize the necessity of providing maximum magnetic field effects ([0107] of Schwarz) and Marchitto discloses that copper shielding would reduce issues with circuit detuning when the applicator is held [0058], thereby reducing maximum field effects.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa et al. (U.S. Patent No. 10,773,094) in view of Schwarz et al. (U.S. Pub. No. 2019/0192873) and further in view of Saitoh et al. (U.S. Pub. No. 2018/0071545).  Regarding claim 15, Rzasa and Schwarz disclose the invention as claimed, see rejection supra; however the combination fails to disclose that the apparatus is configured to provide an electromagnetic field having a magnetic field strength between 10 to 200 A/m.  Saitoh et el. (hereinafter Saitoh) discloses a coil apparatus for providing magnetic stimulation to a patient ([0120] and [0121]), wherein the coil arrangement satisfies the magnetic field safety standard of 21 A/m [0123].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of magnetic field strength between 2 to 200 A/m as taught by Saitoh, in a magnetic stimulation unit placed on a patient as suggested by Rzasa and Schwarz, as medical stimulation units placed on patients as disclosed in Rzasa and Schwarz would conventionally need to conform to safety standards.  
Regarding claim 16, Rzasa discloses that the controller is configured to provide an electromagnetic field for application to a patient’s body, however Rzasa fails to disclose wherein a current-based RF energy driver of the controller provides such an electromagnetic field.  Schwarz discloses a system/device for providing magnetic field therapy to a patient via various approaches (see Abstract), wherein the system may comprise at least two applicators 45,46 connected in parallel with a controller 82 (Fig. 11a, 18b, [0406] and [0715]), wherein the controller includes a single current-based RF energy driver [0715] for the purpose of providing combined treatment to a patient via the controller ([0406] and [0715]-[0717]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional treatment applicator in parallel with a single current-based RF energy driver as suggested by Schwarz, into a single controller PEMF apparatus as taught by Rzasa, as it is widely accepted that combined treatment using different treatment methods such as magnetic and/or conventional treatments provides a complex treatment method for focused treatment of a particular body region; a combination of certain treatments increase efficacy of the treatment while reducing negative side effects associated with just a signal treatment method ([0026], [0027] and [0030] of Schwarz) and synergistic effects of magnetic field treatment and RF treatment may significantly improve health features such as metabolism, for instance ([0722] of Schwarz).  
However, the combination fails to disclose that the apparatus is configured to provide an electromagnetic field having a magnetic field strength between 1 to 40 A/m.  Saitoh discloses a coil apparatus for providing magnetic stimulation to a patient ([0120] and [0121]), wherein the coil arrangement satisfies the magnetic field safety standard of 21 A/m [0123].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of magnetic field strength between 1 to 40 A/m as taught by Saitoh, in a magnetic stimulation unit placed on a patient as suggested by Rzasa and Schwarz, as medical stimulation units placed on patients as disclosed in Rzasa and Schwarz would conventionally need to conform to safety standards.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rzasa et al. (U.S. Patent No. 10,773,094) in view of Schwarz et al. (U.S. Pub. No. 2019/0192873) and further in view of Neuwirth (U.S. Patent No. 6,162,166).  Regarding claim 17, Rzasa discloses that the controller is configured to provide an electromagnetic field for application to a patient’s body, however Rzasa fails to disclose wherein a current-based RF energy driver of the controller provides such an electromagnetic field.  Schwarz discloses a system/device for providing magnetic field therapy to a patient via various approaches (see Abstract), wherein the system may comprise at least two applicators 45,46 connected in parallel with a controller 82 (Fig. 11a, 18b, [0406] and [0715]), wherein the controller includes a single current-based RF energy driver [0715] for the purpose of providing combined treatment to a patient via the controller ([0406] and [0715]-[0717]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an additional treatment applicator in parallel with a single current-based RF energy driver as suggested by Schwarz, into a single controller PEMF apparatus as taught by Rzasa, as it is widely accepted that combined treatment using different treatment methods such as magnetic and/or conventional treatments provides a complex treatment method for focused treatment of a particular body region; a combination of certain treatments increase efficacy of the treatment while reducing negative side effects associated with just a signal treatment method ([0026], [0027] and [0030] of Schwarz) and synergistic effects of magnetic field treatment and RF treatment may significantly improve health features such as metabolism, for instance ([0722] of Schwarz).  
However, the combination fails to disclose that the apparatus is configured to provide an electromagnetic field having a magnetic field strength between 60 to 80 A/m. Neuwirth discloses a device for producing pulsed magnetic fields in a patient (see Abstract), wherein the device is useful to treat a variety of ailments (col. 2, lines 7-28), wherein the device further configured to produce stimulation with a magnetic field strength of between 100 and 250 A/m, and preferably in an adjustable manner (col. 1, lines 34-52).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of magnetic field strength between 100 to 250 A/m as taught by Neuwirth, in a magnetic stimulation unit placed on a patient as suggested by Rzasa and Schwarz, as Rzasa recognizes the ability to treat multiple limbs/target areas of a user (Fig. 3 and col. 8, lines 37-54) and Neuwirth discloses the device treats a variety of ailments with a magnetic field strength of between 100 and 250 A/m, and preferably in an adjustable manner (col. 1, lines 34-52).  While Neuwirth does not explicitly disclose the range of 60 to 80 A/m, Neuwirth does disclose that this range is adjustable (col. 1, lines 34-52) and Applicant has not provided any criticality for the claimed range of 60 to A/m.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rzasa et al. (U.S. Patent No. 10,773,094) in view of Schwarz et al. (U.S. Pub. No. 2019/0192873) and further in view of Marchitto et al. (U.S. Pub. No. 2008/0249350).  Regarding claim 20, Rzasa et al. (hereinafter Rzasa) discloses a pulsed electromagnetic field (PEMF) apparatus for one or more applicators, the apparatus comprising: a controller 12 configured to generate a pulsed current signal (Figs. 1, 2, 4A-5; col. 8, lines 55-67 – col. 9, lines 1-12); one or more applicators 14 (Figs. 2 and 3 and col. 8, lines 23-48) coupled to the controller/pulse generator 12 (Figs. 1 and 2), each applicator 14 comprising a coil 22 configured to receive the pulsed current signal and to emit a PEMF signal comprising a magnetic field signal (col. 9, lines 20-33 and Fig. 1); wherein the controller 12 further comprises an RFID reader 42 (col. 10, lines 52-67 – col. 11, lines 1-35 and Fig. 1) and each of the one or more applicators 14 comprises a unique signature (the unique microcontroller 25 of the applicator provides its identification to the FPGA-based controller 20 of the controller 12, which ensures only the prescribed applicator is used – col. 11, lines 12-35), and wherein the controller 12 is further configured to select the pulsed current signal for generation based at least in part on the unique signature (col. 10, lines 52-67 – col. 11, lines 1-41).  And while Rzasa teaches incorporation of a unique RFID signature for each prescription card inserted in the apparatus (col. 4, lines 28-57), in addition to a unique signature of each applicator to ensure the correct applicator is connected to the pulse generator (col. 11, lines 12-35), Rzasa fails to disclose that the unique signature of the applicator is a RFID signature.  
Schwarz et al. (hereinafter Schwarz) discloses methods and systems for providing magnetic field therapy to a patient via various approaches and through various applicators, wherein a pulsed magnetic field may be applied to a patient surface [0162], wherein each applicator may include a unique identifier of the applicator for communication with the controller (see Abstract and [0095]).  The unique identifier of the applicator may be communicated via RFID, Bluetooth® or wired communication [0095] and [0441]).  When recognition of the attached applicator is made and the attachment is deemed incorrect, treatment is ceased [0441].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate RFID technology as taught by Schwarz, as the unique identification methodology as suggested by Rzasa, as Rzasa recognizes that each applicator’s microcontroller has a unique signature to ensure connection of the correct applicator (col. 11, lines 12-35) upon its connection via a cable to the controller (col. 17, lines 42-54) in addition to incorporation of RFID technology (col. 4, lines 28-57) and Schwarz discloses that various types of communication may be utilized to uniquely identify each applicator for communication with the controller such as RFID and wired communication ([0095] and [0441]).  
However, while Rzasa discloses sensing various conditions of the coil attachment of the applicator and adjustment of the current via a potentiometer in accordance with the monitored characteristics/conditions to maintain the pulsed signal at a selected current (user’s input for the power level) based on feedback from the sensor (col. 5, lines 3-13 and 35-40; and col. 15, lines 30-38), Rzasa fails to disclose that one of the sensors is a current sensor.  Schwarz likewise discloses multiple types of sensors for providing feedback to a controller such that the controller can make adjustments based on feedback from the sensors.  Schwarz teaches that one of such sensors may be a current sensor [0688].    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a current sensor in the applicator as taught by Schwarz, in an applicator which monitors various conditions of an operating coil as suggested by Rzasa, as Rzasa recognizes sensors for sensing multiple parameters of the coil attachment (applicator) and that adjustment of the pulsed current signal is necessary to maintain the selected user input commands from the desired power level of the magnetic pulses (col. 5, lines 35-40 and col. 15, lines 30-38).   
And while Rzasa and Schwarz do not disclose explicitly that the current sensor is in the controller 12, Rsaza does disclose that a microcontroller 25 of the applicator 14 processes readings of the sensors and transmits them to the pulse controller of controller 12 and further that the pulse controller of controller 12 polls the sensors of the applicator directly to ascertain various monitored conditions (col. 9, lines 26-49).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the current sensor within the controller as the controller of Rzasa polls the sensors directly.  
However, Rzasa and Schwarz fail to disclose wherein the one or more applicators comprises an electrostatic shield about the coil configured to attenuate an emitted electric field by at least about 30% of the electrical field signal. Marchitto discloses a device for applying pulsed magnetic therapy to the body of a patient (see Abstract and [0041]), wherein copper shielding encloses all internal workings of the applicator [0058], to include the coil located inside the housing of Fig. 2, to reduce circuit detuning caused by the user’s hand [0058].  Copper shielding would attenuate at least about 30% of the electrical field signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate copper shielding Marchitto, about a coil of an applicator for producing pulsed stimulation to the surface of a patient as taught by Rzasa and Schwarz, as Rzasa and Schwarz recognizes the necessity of providing maximum magnetic field effects ([0107] of Schwarz) and Marchitto discloses that copper shielding would reduce issues with circuit detuning when the applicator is held [0058], thereby reducing maximum field effects.  

Response to Arguments
Applicant’s arguments filed 9 August 2022 with respect to the rejection of claims 3 and 21 under 35 U.S.C. 112(b) have been fully considered and are persuasive in light of the amendments.  

Applicant’s arguments filed 9 August 2022 with respect to the rejection of claims 1-4, 6, 7, 10, 11, 13, 14, 18, 19 and 21 under 35 U.S.C. 103 citing Burnett in view of Russo; claim 5 under 35 U.S.C. 103 citing Burnett in view of Russo and further in view of Schwarz; claims 8 and 9 under 35 U.S.C. 103 citing Burnett in view of Russo and further in view of Marchitto; claim 15 under 35 U.S.C. 103 citing Burnett in view of Russo and further in view of Saitoh; claim 16 under 35 U.S.C. 103 citing Burnett in view of Russo and further in view of Schwarz and Saitoh; claim 17 under 35 U.S.C. 103 citing Burnett in view of Russo and further in view of Schwarz and Neuwirth; and claim 20 under 35 U.S.C. 103 citing Burnett in view of Marchitto and further in view of Russo have been fully considered and are persuasive, however new grounds of rejection are presented above in light of the amendments.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791